Appeal Dismissed and Memorandum Opinion filed June 14, 2018.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00978-CR

                   AKEEM ALAJUWON GREEN, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 177th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1445761

                  MEMORANDUM OPINION

      Appellant was indicted for burglary of a habitation. The State agreed to
abandon two enhancement paragraphs in exchange for appellant’s guilty plea
without an agreed recommendation as to sentencing. The trial court sentenced
appellant to 16 years in the Institutional Division of the Texas Department of
Criminal Justice. Appellant filed a notice of appeal. We dismiss the appeal.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that appellant waived his right of appeal. See Tex. R. App.
P. 25.2(a)(2). The trial court’s certification is included in the record on appeal. See
Tex. R. App. P. 25.2(d). The record supports the trial court’s certification. See Dears
v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005); Jones v. State, 488 S.W.3d
801, 807 (Tex. Crim. App. 2016) (upholding waiver of right to appeal because
defendant received consideration for waiver by State agreeing to abandon one of two
enhancement paragraphs).

      Accordingly, we dismiss the appeal.


                                   PER CURIAM

Panel consists of Justices Boyce, Christopher, and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                          2